Citation Nr: 0201102	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  00-10 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease with 
hypertension.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied service 
connection for heart disease with hypertension, and for gout.  
The veteran submitted a notice of disagreement in August 
1999, and the RO issued a statement of the case in March 
2000.  The veteran submitted a substantive appeal in April 
2000, and testified at a hearing in July 2000.  The RO 
hearing officer then denied service connection, and the 
veteran continued his appeal.  In March 2001, the Board 
remanded the case to the RO for compliance with the new 
statutory "notice and duty to assist" provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000), and for examination 
of the veteran.  See 38 U.S.C. § 5103A (2001).


FINDINGS OF FACT

1.  Heart disease with hypertension was not present in 
service or for several years later, and is not related to an 
incident of service.

2.  Gout was not present in service or for several years 
later, and is not related to an incident of service.


CONCLUSIONS OF LAW

1.  Heart disease with hypertension was not incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309, 3.655 (2001).

2.  Gout was not incurred in active service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.655 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case, the 
supplemental statement of the case, and the discussion 
contained in the Board's earlier remand.  The veteran's 
representative has had an opportunity to present argument to 
the Board subsequent to the adoption of the VCAA.

When the veteran testified before the RO hearing officer in 
July 2000, the veteran and his representative were again 
given notice of the evidence necessary to substantiate the 
claims.  The duty to suggest evidence was met at the time of 
the hearing pursuant to 38 C.F.R. § 3.103 (2001).  The 
veteran was afforded two opportunities for VA examinations to 
obtain sufficient information and opinions to decide the 
claims; he failed to report for the examinations, and he has 
not requested rescheduling of the examinations.

It appears that the veteran's original claims folder is 
unavailable, and that the record consists of a claims folder 
"rebuilt" in 1999.  The RO has made several attempts to 
locate the original claims folder, and has notified the 
veteran of the information needed to reconstruct the folder.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Available service 
medical records were obtained and associated with the claims 
folder.  A hearing was conducted before the RO, and the 
transcript was associated with the claims folder.  The Board 
finds that all relevant evidence that is available has been 
obtained with regard to the claims, and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5103A (West Supp. 2001).

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Accordingly, he is not prejudiced by the Board's initial 
consideration of his claims under the new regulations.

A.  Factual Background

Service medical records at the time of the veteran's 
induction examination in January 1951 and at the time of his 
separation examination in April 1953 show that his heart, 
lungs and chest, vascular system, lower extremities, and feet 
were normal.  His blood pressure on examination for induction 
into service was 150/80.  On examination for separation from 
service his blood pressure was 140/80.

Post-service medical records dated in December 1992 show that 
the veteran had a history of hypertension, but he was not 
currently on medications for that disease.  The previous day 
his blood pressure had been 179/93.  His current blood 
pressure was 180/96.

Private medical records dated in May and September 1994 
reflect diagnoses of hypertension with borderline control, 
and gout.

In March 1999, the RO notified the veteran that his service 
medical records may have been among those destroyed in a fire 
at the National Personnel Records Center (NPRC) in 1973.

A June 1999 RO rating decision denied service connection for 
heart disease with hypertension, and for gout.

Testimony of the veteran at a hearing in July 2000 was to the 
effect that, at the time of his examination for induction in 
service, he was put on a table and examined; he was then 
asked to wait in another room and was later re-examined.  He 
testified that he was told something was wrong with his 
heart, but that later he was okay.
The veteran testified that, once on active duty, he did not 
receive any treatment for his heart and did not experience 
any problems other than tightness of the chest at times.  He 
testified that he did not receive treatment for a heart 
condition upon separation from service.  He related receiving 
treatment for a heart condition approximately five or six 
years earlier.

With respect to gout, the veteran testified that, while in 
service, he was sent on a detail to pick up duds all day.  
When he returned at night, his feet were bothering him.  He 
testified that he has continued to have this type of problem.  
He testified that his feet swell in his heels, and at times 
he could not walk.  He also testified that he did not begin 
receiving treatment for his feet until after his separation 
from service.  He related receiving treatment for gout 
approximately 7 or 8 years previously, and taking a pill 
every day.

A March 2001 decision of the Board remanded the case to the 
RO to schedule examinations of the veteran and obtain medical 
opinions.  Records reflect that the veteran was advised, at 
that time, of provisions of 38 C.F.R. § 3.655-namely, that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims. 

Records reflect that the veteran failed to report for VA 
examinations scheduled in May 2001.  He asked that the 
examinations be rescheduled.

Records reflect that the veteran failed to report for VA 
examinations scheduled in July 2001.

In a written statement submitted by the veteran's 
representative in October 2001, the representative failed to 
provide any reason regarding the veteran's failure to report 
for his scheduled examinations.  The veteran did not furnish 
any further correspondence to the Board.  

B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The applicable VA regulation provides that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655.

A review of the evidence, as noted, reveals that the veteran 
failed to report for VA medical examinations.  The veteran 
has an obligation to cooperate, when required, in the 
development of evidence pertaining to his claims.  The duty 
to assist is not always a one-way street, nor is it a blind 
alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA efforts to 
obtain examinations of the veteran, in order to fully and 
fairly evaluate his claims, have been unsuccessful. The 
evidence of record does not reflect any good cause or 
justification for his failure to report for VA medical 
examinations. Accordingly, his claims must be decided based 
on the evidence of record.  38 C.F.R. § 3.655.

(1)  Heart Disease with Hypertension

Service connection for hypertension may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule prior to January 12, 1998, 
the minimum compensable level of hypertension was shown where 
the disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective as of January 12, 1998).

The Board also notes that veterans are presumed to have 
entered service in sound condition except for defects, 
infirmities, or disorders noted at entrance.  38 U.S.C.A. 
§§ 1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  In the instant case the veteran testified that he 
was told at the time of his induction examination that there 
was a problem with his heart.  The physician conducting the 
examination for entrance noted no defect of the veteran's 
heart and noted a blood pressure reading of 150/80.  There is 
no medical record of evaluation or treatment for a heart 
condition before service, and the veteran has testified that 
he was unaware of any heart disease or hypertension prior to 
service.

The blood pressure readings reported at induction and 
separation do not show hypertension for VA purposes.

The veteran's testimony as to a possible heart problem at the 
time of his induction examination in service is not competent 
medical evidence; nor does his testimony clearly and 
unmistakably show that heart disease with hypertension 
existed prior to entry into service.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); 38 C.F.R. § 3.304(b)(2).  In any event, 
the veteran testified that he did not have heart disease 
prior to service and that the examining physician ultimately 
determined that he did not have a disqualifying heart 
disease.  Thus, the Board presumes the veteran to have been 
in sound condition in 1951.  Parker v. Derwinski, 1 Vet. 
App. 522 (1991).

The available service medical records are negative of 
manifestations of heart disease and of hypertension.  The 
veteran also testified that he did not seek medical treatment 
in service for any heart condition.  The post-service medical 
records do not reveal the presence of hypertension until 
1992, many years after the veteran's separation from service.

The evidence of record reveals that the veteran currently has 
hypertension; and that this condition was first demonstrated 
in 1992, many years after service.  There is no medical 
opinion of record indicating that the veteran's current 
hypertension or any heart disease is related to an incident 
of service.  Nor is there competent medical evidence showing 
manifestations of hypertension to a degree of 10 percent 
within one year from the date of termination of active 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for heart disease with hypertension, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107.

(2)  Gout

Available service medical records do not show manifestations 
of gout in service.  Testimony of the veteran at a hearing, 
however, was to the effect that he had problems with his feet 
swelling in service; and that, since service, his feet have 
continued to swell on occasion, causing him difficulties when 
walking. The United States Court of Appeals for Veterans 
Claims has found that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The veteran 
is competent to testify that he experienced swelling of the 
feet in service.

Records show that the veteran first sought treatment for his 
feet in 1994, when he was diagnosed with gout.  The veteran 
is not competent to diagnose his in-service foot swelling as 
gout, or to relate the current diagnosis of gout to swollen 
feet or any other incident of service.

While an incident of foot swelling in service and continuity 
of symptomatology can be demonstrated by lay testimony, 
competent medical evidence is required to show whether any 
present gout is related to the post-service continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497-8 
(1997); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
The veteran has thwarted VA's efforts to obtain such evidence 
and his claim must be decided on the basis of the current 
record.  The burden of submitting competent (medical) 
evidence of a relationship between any present gout and the 
post-service symptomatology may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Id.

The evidence of record reveals an incident of feet swelling 
in service; that the veteran currently has gout; and that 
gout was first demonstrated in 1994, many years after 
service.  There is no medical opinion of record indicating 
that the veteran's current gout is related to an incident of 
service-e.g., foot swelling-or to the continuing post-
service symptomatology.

As such, the preponderance of the evidence is against the 
claim for service connection for gout, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for heart disease with hypertension is 
denied.

Service connection for gout is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

